1
                                                Honorable James L.
2    Robart
3

4                IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
5

6    WENDY TAKANO, a single woman,   )
7                                    )   No. 2:19-cv-01932-JLR
                                     )
8         Plaintiff,                 )
                                     )
9         v.                         )
                                     )   STIPULATED ORDER RESETTING CASE
10   NELSON & KENNARD, a law firm    )   SCHEDULE
11   partnership; ROBERT SCOTT       )
     KENNARD and DONALD SCOTT        )   Hearing Date:
12   NELSON, individually and as     )
     partners,                       )   April 6,   2020
13                                   )
          Defendants.                )
14                                   )
15
          THIS MATTER having come before the Court upon the parties’
16
     stipulation to reset the unexpired deadlines in Doc. 12, those
17
     after March 31, 2020, by two weeks so that the parties may
18

19   pursue settlement, the plaintiff being represented by her

20   attorney, James Sturdevant, and the defendants being represented

21   by their attorney, Robert Kennard, pro se, and upon
22   consideration of the stipulation and good cause having been
23
     shown, now therefore, it is by the Court:
24
          ORDERED that the unexpired deadline in Doc. 12, the Order
25
     Regarding Initial Disclosures, Joint Status Report, and Early
26

27   Settlement be and the same hereby is extended for two weeks to

28                                                         JAMES STURDEVANT
     STIPULATED ORDER RESETTING CASE                        ATTORNEY AT LAW
     SCHEDULE - 1/2                                 119 N. Commercial St. Ste. 235
     Case No. 2:19-cv-01932-JLR                          Bellingham, WA 98225
     Takano                                     ph (360) 671-2990 fax (360) 483-5970
                                                     email: sturde@openaccess.org
1
     April 21, 2020, so that the parties may pursue settlement
2

3    negotiations.

4         DATED at Seattle, WA this 9th day of April 2020.

5

6

7

8
                                        A
                                        JAMES L. ROBART
9                                       United States District
                                        Judge
10

11

12
     Prepared and present by:
13

14

15
     /s/ James Sturdevant
16   James Sturdevant WSBA #8016

17

18

19

20

21

22

23

24

25

26

27

28                                                      JAMES STURDEVANT
     STIPULATED ORDER RESETTING CASE                     ATTORNEY AT LAW
     SCHEDULE - 2/2                              119 N. Commercial St. Ste. 235
     Case No. 2:19-cv-01932-JLR                       Bellingham, WA 98225
     Takano                                  ph (360) 671-2990 fax (360) 483-5970
                                                  email: sturde@openaccess.org
